EXAMINER’S AMENDMENT
Please amend the claims as follows:

17.	A computer device, comprising: 
a processor, a memory and a computer program stored in the memory and executable on the processor, wherein the computer program is executed by the processor to: 
determine a target sub-pixel to be compensated in a display area; set at least one charged sub-pixel connected to a same data line as the target sub-pixel as a reference sub-pixel; 
acquire a gray-scale compensation value of the target sub-pixel; and 
compensate a gray-scale value of the target sub-pixel based on the gray-scale compensation value;
wherein the processor further comprises: 
a first processing sub-circuit, the first processing sub-circuit is configured to acquire a first gray-scale compensation value according to the gray-scale value of the target sub-pixel and a gray-scale value of the reference sub-pixel;
wherein a compensation circuit of the processor is configured to compensate the gray-scale value of the target sub-pixel based on the first gray-scale compensation value; and
wherein the first processing sub-circuit being configured to acquire the first gray-scale compensation value according to the gray-scale value of the target sub-pixel and the gray-scale value of the reference sub-pixel comprises:
the first processing sub-circuit is further configured to acquire a first gray-scale compensation value             
                
                    
                        P
                    
                    
                        (
                        i
                        ,
                        j
                        )
                    
                
            
        according to a formula             
                
                    
                        P
                    
                    
                        (
                        i
                        ,
                        j
                        )
                    
                
                =
                
                    
                        K
                    
                    
                        3
                    
                
                
                    
                        
                            
                                (
                                
                                    
                                        K
                                    
                                    
                                        1
                                    
                                
                                p
                            
                            
                                1
                            
                        
                        +
                        
                            
                                K
                            
                            
                                2
                            
                        
                        
                            
                                p
                            
                            
                                2
                            
                        
                        )
                        -
                        p
                    
                
                +
                p
            
         ;
wherein             
                p
            
         represents a gray-scale value of the target sub-pixel before being compensated;            
                 
                
                    
                        p
                    
                    
                        1
                    
                
            
         represents a gray-scale value of one reference sub-pixel after being charged;            
                 
                
                    
                        p
                    
                    
                        2
                         
                    
                
            
        represents a gray-scale value of another reference sub-pixel after being charged;            
                 
                
                    
                        K
                    
                    
                        1
                    
                
            
         is a first coefficient,             
                
                    
                        K
                    
                    
                        2
                    
                
            
         is a second coefficient,            
                 
                
                    
                        K
                    
                    
                        3
                    
                
            
         is a third coefficient, wherein            
                 
                p
            
        ,             
                
                    
                        p
                    
                    
                        1
                    
                
                ,
                 
                
                    
                        p
                    
                    
                        2
                         
                    
                
                ,
                
                    
                        K
                    
                    
                        1
                    
                
            
        ,             
                
                    
                        K
                    
                    
                        2
                    
                
            
        ,            
                 
                
                    
                        K
                    
                    
                        3
                    
                
            
         are greater than 0, and i and j are positive integers greater than 1.

REASONS FOR ALLOWANCE
Claims 1, 3, 5-9, 11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A pixel compensation method, comprising: determining a target sub-pixel to be compensated in a display area; setting at least one charged sub-pixel connected to a same data line as the target sub-pixel, as a reference sub-pixel; acquiring a gray-scale compensation value of the target sub-pixel; and compensating a gray-scale value of the target sub-pixel based on the gray-scale compensation value wherein the acquiring the gray-scale compensation value of the target sub- pixel comprises: acquiring a first gray-scale compensation value according to the gray-scale value of the target sub-pixel and a gray-scale value of the reference sub- pixel; wherein the compensating the gray-scale value of the target sub-pixel based on the gray-scale compensation value comprises: compensating the gray-scale value of the target sub-pixel based on the first gray-scale compensation value; wherein the setting at least one charged sub-pixel connected to a same data line as the target sub-pixel, as the reference sub-pixel comprises: setting two charged Page 2 of 15Application No. 16/761,218Application Filing Date: May 1, 2020Docket No. BOE20309PCTUSsub-pixels connected to the same data line as the target sub-pixel as the reference sub- pixel; and wherein the acquiring the first gray-scale compensation value according to the gray-scale value of the target sub-pixel and the gray-scale value of the reference sub-pixel comprises: acquiring the first gray-scale compensation value                         
                            
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    )
                                
                            
                        
                    according to a formula                         
                            
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    )
                                
                            
                            =
                            
                                
                                    K
                                
                                
                                    3
                                
                            
                            
                                
                                    
                                        
                                            (
                                            
                                                
                                                    K
                                                
                                                
                                                    1
                                                
                                            
                                            p
                                        
                                        
                                            1
                                        
                                    
                                    +
                                    
                                        
                                            K
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            p
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    -
                                    p
                                
                            
                            +
                            p
                        
                     ; wherein                         
                            p
                        
                     represents a gray-scale value of the target sub-pixel before being compensated;                        
                             
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                        
                     represents a gray-scale value of one reference sub-pixel after being charged;                        
                             
                            
                                
                                    p
                                
                                
                                    2
                                     
                                
                            
                        
                    represents a gray-scale value of another reference sub-pixel after being charged;                        
                             
                            
                                
                                    K
                                
                                
                                    1
                                
                            
                        
                     is a first coefficient,                         
                            
                                
                                    K
                                
                                
                                    2
                                
                            
                        
                     is a second coefficient,                        
                             
                            
                                
                                    K
                                
                                
                                    3
                                
                            
                        
                     is a third coefficient, wherein                        
                             
                            p
                        
                    ,                         
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    p
                                
                                
                                    2
                                     
                                
                            
                            ,
                            
                                
                                    K
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    K
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    K
                                
                                
                                    3
                                
                            
                        
                     are greater than 0, and i and j are positive integers greater than 1 “, in addition to other recited claim limitations cannot be found alone or in combination within the cited prior art. 
Regarding claim 9, the recitation of “A pixel compensation device, comprising: a first determining circuit, configured to determine a target sub-pixel to be compensated in a display area; a second determining circuit, configured to set at least one charged sub-pixel connected to a same data line as the target sub-pixel as a reference sub-pixel; a processing circuit, configured to acquire a gray-scale compensation value of the target sub-pixel; and a compensation circuit, configured to compensate a gray- scale value of the target sub-pixel based on the gray-scale compensation value wherein the processing circuit further comprises a first processing sub-circuit, the first processing sub-circuit is configured to acquire a first gray-scale Page 6 of 15Application No. 16/761,218 Application Filing Date: May 1, 2020 Docket No. BOE20309PCTUScompensation value according to the gray-scale value of the target sub-pixel and a gray-scale value of the reference sub-pixel; wherein the compensation circuit is further configured to compensate the gray-scale value of the target sub-pixel based on the first gray-scale compensation value; and wherein the first processing sub-circuit is further configured to acquire the first gray-scale compensation value according to the gray-scale value of the target sub-pixel and the gray-scale value of the reference sub-pixel comprises: the first processing sub-circuit is further configured to acquire the first gray-scale compensation value                         
                            
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    )
                                
                            
                        
                    according to a formula                         
                            
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    )
                                
                            
                            =
                            
                                
                                    K
                                
                                
                                    3
                                
                            
                            
                                
                                    
                                        
                                            (
                                            
                                                
                                                    K
                                                
                                                
                                                    1
                                                
                                            
                                            p
                                        
                                        
                                            1
                                        
                                    
                                    +
                                    
                                        
                                            K
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            p
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    -
                                    p
                                
                            
                            +
                            p
                        
                     ; wherein                         
                            p
                        
                     represents a gray-scale value of the target sub-pixel before being compensated;                        
                             
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                        
                     represents a gray-scale value of one reference sub-pixel after being charged;                        
                             
                            
                                
                                    p
                                
                                
                                    2
                                     
                                
                            
                        
                    represents a gray-scale value of another reference sub-pixel after being charged;                        
                             
                            
                                
                                    K
                                
                                
                                    1
                                
                            
                        
                     is a first coefficient,                         
                            
                                
                                    K
                                
                                
                                    2
                                
                            
                        
                     is a second coefficient,                        
                             
                            
                                
                                    K
                                
                                
                                    3
                                
                            
                        
                     is a third coefficient, wherein                        
                             
                            p
                        
                    ,                         
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    p
                                
                                
                                    2
                                     
                                
                            
                            ,
                            
                                
                                    K
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    K
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    K
                                
                                
                                    3
                                
                            
                        
                     are greater than 0, and i and j are positive integers greater than 1  “, in addition to other recited claim limitations cannot be found alone or in combination within the cited prior art. 
Regarding claim 17, the recitation of “A computer device, comprising: 
a processor, a memory and a computer program stored in the memory and executable on the processor, wherein the computer program is executed by the processor to: determine a target sub-pixel to be compensated in a display area; set at least one charged sub-pixel connected to a same data line as the target sub-pixel as a reference sub-pixel; acquire a gray-scale compensation value of the target sub-pixel; and compensate a gray-scale value of the target sub-pixel based on the gray-scale compensation value; wherein the processor further comprises: a first processing sub-circuit, the first processing sub-circuit is configured to acquire a first gray-scale compensation value according to the gray-scale value of the target sub-pixel and a gray-scale value of the reference sub-pixel; wherein a compensation circuit of the processor is configured to compensate the gray-scale value of the target sub-pixel based on the first gray-scale compensation value; and wherein the first processing sub-circuit being configured to acquire the first gray-scale compensation value according to the gray-scale value of the target sub-pixel and the gray-scale value of the reference sub-pixel comprises: the first processing sub-circuit is further configured to acquire a first gray-scale compensation value                         
                            
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    )
                                
                            
                        
                    according to a formula                         
                            
                                
                                    P
                                
                                
                                    (
                                    i
                                    ,
                                    j
                                    )
                                
                            
                            =
                            
                                
                                    K
                                
                                
                                    3
                                
                            
                            
                                
                                    
                                        
                                            (
                                            
                                                
                                                    K
                                                
                                                
                                                    1
                                                
                                            
                                            p
                                        
                                        
                                            1
                                        
                                    
                                    +
                                    
                                        
                                            K
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            p
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    -
                                    p
                                
                            
                            +
                            p
                        
                     ; wherein                         
                            p
                        
                     represents a gray-scale value of the target sub-pixel before being compensated;                        
                             
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                        
                     represents a gray-scale value of one reference sub-pixel after being charged;                        
                             
                            
                                
                                    p
                                
                                
                                    2
                                     
                                
                            
                        
                    represents a gray-scale value of another reference sub-pixel after being charged;                        
                             
                            
                                
                                    K
                                
                                
                                    1
                                
                            
                        
                     is a first coefficient,                         
                            
                                
                                    K
                                
                                
                                    2
                                
                            
                        
                     is a second coefficient,                        
                             
                            
                                
                                    K
                                
                                
                                    3
                                
                            
                        
                     is a third coefficient, wherein                        
                             
                            p
                        
                    ,                         
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    p
                                
                                
                                    2
                                     
                                
                            
                            ,
                            
                                
                                    K
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    K
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    K
                                
                                
                                    3
                                
                            
                        
                     are greater than 0, and i and j are positive integers greater than 1 “, in addition to other recited claim limitations cannot be found alone or in combination within the cited prior art. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621